Citation Nr: 0302561	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  00-20 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lung disorder, 
including hypoxemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1960 to June 1962.

In August 1991, the Board of Veterans' Appeals (Board) denied 
the veteran's appeal for service connection for a lung 
disorder.  In a June 1996 Board decision, the veteran's 
motion for reconsideration of the August 1991 Board decision 
was granted.  In August 1996, a reconsideration panel of the 
Board, denied the veteran's claim for service connection for 
a lung disorder, including hypoxemia, as not well grounded.  
The August 1996 Board decision by a reconsideration panel 
replaced the August 1991 Board decision.  38 C.F.R. 
§ 20.1100(a) (2002).

In 1999, the veteran submitted an application to reopen the 
claim for service connection for a lung disorder.  This 
appeal comes to the Board from a May 2000 RO rating decision 
that determined there was no new and material evidence to 
reopen the claim.


FINDINGS OF FACT

1.  The August 1996 Board decision, by a reconsideration 
panel, denied service connection for a lung disorder, 
including hypoxemia.

2.  Evidence received subsequent to the August 1996 Board 
decision is not of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a lung disorder, including 
hypoxemia.




CONCLUSIONS OF LAW

1.  The August 1996 Board decision, denying service 
connection for a lung disorder, including hypoxemia, is 
final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2002); 
38 C.F.R. § 20.1100 (2002).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a lung disorder, 
including hypoxemia.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA redefined VA's duty to assist a claimant in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
appellant's application to reopen a claim for service 
connection for a lung disorder, including hypoxemia, and that 
the requirements of the VCAA have in effect been satisfied.

The provisions of the VCAA do not require VA to assist a 
claimant in the development of evidence to reopen a 
disallowed claim unless new and material evidence has been 
received, as provided by 38 U.S.C.A. § 5108.    However, 
neither do those provisions prohibit VA from providing some 
assistance to a claimant in the development of new and 
material evidence to reopen a previously denied claim.  
38 U.S.C.A. § 5103A(g) (West Supp. 2002).  The above-noted 
amended VA regulations provide for some assistance to a 
claimant in the development of evidence to reopen a 
previously finally denied claim, provided the claimant has 
submitted sufficient information to identify and locate the 
records.  66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159(c)(1), (2), and (3).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that there is a VA duty to assist a 
claimant in obtaining evidence with regarding to an 
application to reopen a previously denied claim if VA has 
received "a complete or substantially complete 
application."  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  
This duty includes notifying a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.  The Court held that 
VA should advise the claimant of the type of specific evidence 
that will help in reopening the claim, and obtaining records 
from the Social Security Administration when applicable.  
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002)

In this case, the Board finds that some assistance to the 
veteran in the development of evidence to reopen his finally 
disallowed claim for service connection for a lung disorder 
is warranted provided such development would serve a useful 
purpose.  The veteran and his representative have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to his claim, that 
essentially notify the veteran of the evidence needed to 
prevail on the claim.  A review of the record shows he was 
provided with a medical examination in the processing of his 
prior claim for service connection for a lung disorder.  In a 
March 2001 letter, the RO notified the veteran of the 
evidence needed to substantiate his claim.  This letter 
notified him of the evidence he needed to submit and what 
evidence VA would try to obtain.  The veteran testified to 
the effect that he was treated at a VA medical facility in 
Los Angeles, California, shortly after service, and 
subsequently submitted a document reporting his 
hospitalization at the VAMC (VA Medical Center) in West Los 
Angeles, California, beginning on December 7, 1970.  In May 
2001, the RO asked the VAMC's in Albuquerque, New Mexico, and 
in West Los Angeles, California, to provide a summary of the 
veteran's hospitalization beginning on February 7, 1970.  
Those VAMC's notified the RO in 2001 that they did not have 
any records of the veteran's treatment at the VAMC in West 
Los Angeles, California.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to him in the 
development of his application to reopen the claim for 
service connection for a lung disorder.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The extensive record on appeal demonstrates 
the futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
assistance to the veteran is required to fulfill any VA duty 
to assist him in the development of the application to reopen 
the claim for service connection for a psychiatric 
disability.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2002).

Exposure to specified vesicant agents during active service 
under the circumstances described below together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition:

(1) Full-body exposure to nitrogen or 
sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma 
of the skin.

(2) Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
service together with the subsequent 
development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma 
or chronic obstructive pulmonary disease.

(3) Full-body exposure to nitrogen 
mustard during active service together 
with the subsequent development of acute 
nonlymphocytic leukemia.  38 C.F.R. 
§ 3.316 (1998); Veterans Benefits 
Administration Manual M21-1, Part III, 
Par. 5.18.

The August 1996 Board decision denied service connection for 
a lung disorder, including hypoxemia.  A decision of the 
Board is final with the exception that a claimant may later 
reopen a claim if new and material evidence is submitted.   
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 20.1100.  The question 
now presented is whether new and material evidence has been 
submitted since the Board's adverse August 1996 decision, 
denying service connection for a lung disorder, to permit 
reopening of the claim.  38 C.F.R. 3.156; Manio v. Derwinski, 
1 Vet. App. 140 (1991).  For evidence to be deemed new, it 
must not be cumulative or redundant; to be material, it must 
bear directly and substantially upon the specific matter 
under consideration (here, whether it shows that the 
veteran's lung disorder is linked to a disease or injury in 
service).  A determination by VA that information constitutes 
"new and material evidence" means that the new information 
is significant enough, either by itself or in connection with 
evidence already of record, that it must be considered in 
order to fairly decide the merits of a claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of the August 1996 Board 
decision, denying service connection for a lung disorder, 
including hypoxemia, consisted of statements from the veteran 
to the effect that he was exposed to chlorine gas in service 
that caused a lung disorder, including hypoxemia.  The 
evidence then of record included service, VA, and private 
medical reports that did not show the presence of a chronic 
respiratory condition, variously classified to included 
bronchitis and hypoxemia, until the 1980's.  The medical 
evidence did not link the veteran's respiratory condition 
first demonstrated in the 1980's to an incident of service, 
including exposure to chlorine gas.  Service documents were 
also of record in August 1996, and those documents and the 
service medical records did not reveal that the veteran was 
exposed to chlorine gas or treated for residuals of 
inhalation thereof while in service.  Statements from service 
comrades of the veteran to the effect that the veteran was 
hospitalized in service after inhaling chlorine gas during 
training were of record in August 1996 as well as scientific 
literature as to the hazardous effects of the inhalation of 
various gases, including chlorine gas.

After the August 1996 Board decision, various evidence has 
been received, including statements and testimony of the 
veteran at a hearing in December 2000 before a RO hearing 
officer and at a hearing in January 2002 before the 
undersigned sitting at the RO.  His statements were to the 
effect that he was exposed to chlorine gas in service that 
caused a lung disorder.  This evidence is similar to evidence 
of record in August 1996, and not new evidence.  Duplicate 
copies of a private medical report dated in October 1994 and 
of service medical reports that were of record in August 1996 
were also received, but duplicate copies of evidence 
previously of record is not new evidence.  A news report 
noting the hazardous results of inhaling chlorine gas were 
also received after August 1996 that evidence is essentially 
similar to scientific literature previously of record and not 
new evidence.  38 C.F.R. § 3.156(a).  VA medical reports of 
the veteran's treatment in the 1990's were received after 
August 1996 and show that he has COPD (chronic obstructive 
pulmonary disease).  While this evidence is new, it is not of 
such significance that, alone or with the other evidence of 
record, it must be considered in order to fairly decide the 
merits of the claim for service connection for a lung 
disorder.  38 C.F.R. § 3.156(a); Hodge, 155 F. 3d 1356.

The Board notes that the provisions of 38 C.F.R. § 3.316 were 
amended, effective January 6, 1993, to expand the list of 
conditions that may be considered due to have been incurred 
in service based on exposure to mustard gas, nitrogen or 
Lewisite.  59 Fed. Reg. 42,497-42,500 (Aug. 18, 1994).  The 
evidence, however, does not show that the veteran had full 
body exposure to such vesicants.  Hence, those regulatory 
presumptions are not for application and the development 
procedures in Veterans Benefits Administration Manual M21-1, 
Part III, Par. 5.18, are not required.

As no new and material evidence has been submitted, there is 
no basis to reopen the claim for service connection for a 
lung disorder, including hypoxemia.  Therefore, the August 
1996 Board decision remains final. 



ORDER

The application to reopen the claim for service connection 
for a lung disorder, including hypoxemia, is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

